

CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION
PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


[logo.jpg]EXHIBIT 10.29


LONG TERM STANDBY COMMITMENT TO PURCHASE


This Long Term Standby Commitment to Purchase (Farm and Ranch Loans)
(“Commitment”) is made as of February 1, 2012 between the Federal Agricultural
Mortgage Corporation (“Farmer Mac”), a corporation organized and existing under
the laws of the United States of America and AgGeorgia Farm Credit, ACA, an
institution of the Farm Credit System, organized and existing under the laws of
the United States of America (“Seller”).


WHEREAS, the Seller and Farmer Mac each desire to enter into this Commitment,
which permits the Seller, at its option, to sell Qualified Loans within a
defined portfolio of Qualified Loans to Farmer Mac from time to time during the
life of the defined portfolio and obligates Farmer Mac to purchase such
Qualified Loans, all under the terms and conditions set forth in this
Commitment; and


WHEREAS, the Seller and Farmer Mac have identified a portfolio of Qualified
Loans that the parties desire to make subject to the terms and conditions of
this Commitment; and


WHEREAS, the Seller and Farmer Mac seek to create a procedure by which the
Seller may add additional Qualified Loans to such portfolio from time to time.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Commitment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Farmer Mac and the Seller
agree as follows:




ARTICLE I


DEFINED TERMS


Whenever used in this Commitment, the following words and phrases have the
following meanings:


AMBS: Agricultural mortgage-backed securities guaranteed by Farmer Mac.



--------------------------------------------------------------------------------





Business Day: Any day other than a Saturday, Sunday or other day Farmer Mac or
the Seller is closed for business.


Charter Act: The Farmer Mac Charter Act in Title VIII of the Farm Credit Act of
1971 (12 U.S.C. §§2279aa et seq.), as amended and in effect from time to time.


Commitment Term: From the Effective Date of this Commitment through and
including the date on which all Qualified Loans have been purchased or
securitized or deemed paid in full (through scheduled payments, prepayments,
liquidation or otherwise).


Delinquency Report: The report providing information with respect to any
delinquent Qualified Loan included in the Portfolio, as provided monthly to
Farmer Mac by the Seller pursuant to Section 4.04. The Delinquency Report shall
be provided in a Comma Separated Values (CSV) format in accordance with the file
specifications reasonably required by Farmer Mac and shall include a description
of proposed remedial actions to be taken by the Seller. The current required
file specifications for the Delinquency Report are set forth in Exhibit G to
this Commitment.


Delivery Date: The date on which the Seller sells a Qualified Loan in the
Portfolio to Farmer Mac, which, in the case of Tier I Qualified Loans, shall be
the date that Farmer Mac disburses the purchase proceeds in accordance with
Section 5.01, and, in the case of Tier II and Tier III Qualified Loans, shall be
the date of delivery of a Qualified Loan to Farmer Mac pursuant to Sections 5.02
and 5.03, respectively.


Effective Date: The date this Commitment is executed, except with respect to
Qualified Loans listed on a Qualified Loan Schedule delivered to Farmer Mac by
the Seller pursuant to Section 4.02(b), in which case the Effective Date shall
be the first day of the month following receipt of such Qualified Loan Schedule
by Farmer Mac.


Event of Default: An event described in Article VIII.


FCA: The Farm Credit Administration.


Governmental Body: Any Federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over the parties.


Loan Activity Report: The report regarding activity with respect to each
Qualified Loan included in the Portfolio, as provided monthly to Farmer Mac by
the Seller pursuant to Section 4.04. The Loan Activity Report shall be based on
actual payment activity and provided in a Comma Separated Values (CSV) format in
accordance with the file specifications reasonably required by Farmer Mac. The
current required file specifications for the Loan Activity Report are set forth
in



--------------------------------------------------------------------------------



Exhibit F to this Commitment.


Loan Setup File: The information about each Qualified Loan added to the
Portfolio, as provided to Farmer Mac by the Seller pursuant to Section 4.04. The
Loan Setup File shall be provided in a Comma Separated Values (CSV) format in
accordance with the file specifications reasonably required by Farmer Mac. The
current required file specifications for the Loan Setup File are set forth in
Exhibit E to this Commitment.


Liquidated Qualified Loan: As defined in the Servicing Contract.


Liquidation Expenses: As defined in the Servicing Contract.


Liquidation Proceeds: As defined in the Servicing Contract.


Loss: With respect to any Tier I Qualified Loan (or Tier I Qualified
Participation Interest, as applicable), the amount, if any, by which (a) the sum
of the amounts due as described in paragraphs 5.01(b)(I)(iii) and (iv) (or
paragraphs 5.01(b)(II)(iii) and (iv), as applicable) hereof exceeds
(b) (x) Liquidation Proceeds less (y) Liquidation Expenses not theretofore
reimbursed to either Farmer Mac or the Seller, as appropriate, less (z) the sum
of the amounts described in paragraphs 5.01(b)(I)(i) and (ii) (or paragraphs
5.01(b)(II)(i) and (ii), as applicable) hereof. Liquidation Proceeds and
Liquidation Expenses shall be allocated among all then outstanding loans from
Seller to the borrower, including such Tier I Qualified Loan (or Tier I
Qualified Participation Interest, as applicable).


Mortgage File: As defined in the Servicing Contract.


Optional Removal Trigger: With respect to any pool of Qualified Loans identified
on a Qualified Loan Schedule, the amount specified, if any, in the Qualified
Loan Schedule as to which the Seller would be permitted to remove the pool of
Qualified Loans from the Portfolio under Section 10.01(b) if the aggregate
unpaid principal balance of the Qualified Loans remaining in the pool is equal
to or less than such specified trigger amount, which shall be stated in the
Qualified Loan Schedule as a percentage of the aggregate outstanding principal
balance of the Portfolio as of the Effective Date.


Person: An individual, a corporation, a partnership, an association, a trust or
any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


Portfolio: Any of the groups of Qualified Loans, identified on the Qualified
Loan Schedule signed by each of the parties hereto and delivered to Farmer Mac
in connection with this Commitment and incorporated herein by reference, which
are subject to this Commitment and are eligible to be



--------------------------------------------------------------------------------



sold to Farmer Mac under the terms and conditions set forth in this Commitment.
Additional pools of Qualified Loans may be added to the Portfolio under this
Commitment with the written concurrence of both parties.


Qualified Loan: Any mortgage loan (including a Qualified Participation Interest)
secured by agricultural real estate as defined in the Charter Act and the
Seller/Servicer Guide that meets the requirements of this Commitment on its
Effective Date and which is identified in the Portfolio or which is added to the
Portfolio as provided for herein.


Qualified Loan Schedule: A listing of Qualified Loans in a form reasonably
required by Farmer Mac. The current form of Qualified Loan Schedule required by
Farmer Mac is attached as Exhibit D to this Commitment.


Qualified Participation Interest: An undivided interest in a mortgage loan,
including the related mortgage or deed of trust. The related mortgage loan must
be a Qualified Loan. The ratio of the principal balance of the Qualified
Participation Interest to the principal balance of the underlying loan will be
determined at the time the Qualified Participation Interest is placed into the
Portfolio. Prior to the time the initial Qualified Participation Interest
becomes a Tier I, Tier II or Tier III Qualified Loan, the Seller and Farmer Mac
will agree on the documentation to evidence the terms of the transfer to Farmer
Mac of such Qualified Participation Interest.


Reserve Amount Total Limit: If applicable, as indicated in the related Qualified
Loan Schedule for a pool of Qualified Loans, the maximum aggregate amount of
Reserve Payments to be paid by Seller to Farmer Mac during the term of this
Commitment. The Reserve Amount Total Limit shall equal the percentage (as
specified in the related Qualified Loan Schedule) of the aggregate outstanding
principal balance of the Portfolio as of the Effective Date.


Reserve Payment: If applicable, as indicated in the related Qualified Loan
Schedule for a pool of Qualified Loans, an amount to be paid by Seller to Farmer
Mac to mitigate a Loss that Farmer Mac would otherwise incur with respect to a
Tier I Qualified Loan. Such amount shall equal the lesser of (a) the Loss; and
(b) the Reserve Amount Total Limit. The amount of a Reserve Payment shall be
reduced by the amount that the aggregate of all Reserve Payments made over the
term of this Commitment exceeds the Reserve Amount Total Limit.


Seller/Servicer Agreement: Any Farmer Mac Seller/Servicer Agreement entered into
between the Seller and Farmer Mac, as amended from time to time.


Seller/Servicer Guide: The publication entitled “Farmer Mac Seller/Servicer
Guide,” release dated 2011, as modified by any guide update or bulletin or as
replaced by any other publication of Farmer Mac.


Servicing Contract: The Master Central Servicing Agreement dated as of
February 1,



--------------------------------------------------------------------------------



2012 between Farmer Mac, as Owner/Master Servicer, and the Seller, as Central
Servicer, as amended from time to time.


Standby Purchase Commitment Fee: The periodic amount due Farmer Mac from the
Seller for this Commitment.


[REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT
REQUEST]


Solely for purposes of this definition of Standby Purchase Commitment Fee, the
term “unpaid principal balance of such Qualified Loan” shall mean the unpaid
principal balance of such Qualified Loan less any outstanding borrower stock
that may be retired and applied to the Qualified Loan, to the extent such
outstanding borrower stock is in excess of the minimum amount of such stock
required by federal law or regulation, calculated as of the first day of the
month prior to the month in which the Standby Purchase Commitment Fee is to be
paid.


Termination Event: With respect to either the Seller or Farmer Mac, (i) any
change in law or regulation (or any ruling or interpretation related to any
existing law or regulation) that, in the reasonable judgment of such party and
as supported by a written opinion of such party’s retained counsel, renders the
transaction contemplated hereby void, unenforceable or illegal (in whole or in
part) as to such party or (ii) any change in the law, regulations or Financial
Accounting Standards adopted by the Financial Accounting Standards Board (or
other similar accounting rules) that, in the reasonable judgment of such party
and as supported by a written opinion of an independent counsel and/or
accounting firm acceptable to both parties, renders the transaction as
contemplated hereby unsound as to such party, it being understood by the parties
that the treatment of the transaction contemplated hereby as risk management and
the weighting of the Qualified Loans, other than Qualified Participation
Interests and, if applicable, loans in an amount up to the Reserve Amount Total
Limit, in the 20% category for risk-based capital purposes by the Seller and as
off-balance sheet assets by Farmer Mac for capital requirements represents the
accounting treatment contemplated by the parties.


Tier I Qualified Loan: Any Qualified Loan that is delinquent in payment for four
or more consecutive months or otherwise in material non-monetary default, except
as otherwise provided in Article V herein, and with respect to which any
applicable borrower rights have been exercised or waived by the borrower, except
those related to the borrower’s first rights of refusal to purchase/lease
acquired property under the Farm Credit Act of 1971, as amended. A Tier I
Qualified Loan that was a Qualified Loan on the date it was added to the
Portfolio will be a Qualified Loan for purposes of this Commitment unless the
terms of such loan are changed by the Seller without the consent of Farmer Mac.
The Seller’s acquiescence or consent to the entry of a bankruptcy or other court
ordered or approved restructuring or a restructuring in accordance with the Farm
Credit Act shall not constitute such a change requiring the consent of Farmer
Mac.





--------------------------------------------------------------------------------



Tier I Qualified Participation Interest: A first right participation interest in
an otherwise Qualified Loan that has a loan-to-value ratio in excess of Farmer
Mac’s credit underwriting standards if the first right participation interest is
acceptable to Farmer Mac, in its sole discretion. A Tier I Qualified
Participation Interest, if transferred to Farmer Mac, will have first priority
in payment and liquidation to the interest not transferred to Farmer Mac. The
documentation evidencing the transfer of a Tier I Qualified Participation
Interest will be agreed upon between the Seller and Farmer Mac at the time the
initial Tier I Qualified Participation Interest is transferred to Farmer Mac.
The ratio of the principal balance of the Tier I Qualified Participation
Interest to the participation interest that is not a Tier I Qualified
Participation Interest will be determined at the time the Tier I Qualified
Participation Interest is placed into the Portfolio.


Tier II Qualified Loan: Any Qualified Loan that complies, on the date of its
sale to Farmer Mac, with the standards set forth in the Seller/Servicer Guide,
as amended from time to time.


Tier III Qualified Loan: Any Qualified Loan that is less than four months
delinquent but does not comply, on the date of its sale to Farmer Mac, with the
standards set forth in the Seller/Servicer Guide, as amended from time to time.


UCS: The fourteen-point Uniform Classification System used by Farm Credit System
institutions to classify the credit risk related to specific agricultural loans.




ARTICLE II


GENERAL COVENANTS OF THE SELLER


Section 2.01. Performance of Obligations. The Seller hereby covenants to keep
and perform faithfully all of the covenants and undertakings contained herein.
  
Section 2.02. Good Standing. The Seller hereby covenants to maintain its current
condition of good standing under all applicable laws and regulations and to
commit no act that would alter the status of the Seller as represented in
Section 6.03 hereof.


Section 2.03. Further Assurances. The Seller shall, subject to applicable
confidentiality requirements, execute and deliver or cause to be executed and
delivered to Farmer Mac now, and at any reasonable time or times hereafter at
the request of Farmer Mac, all documents, instruments, letters of direction,
notices, reports, acceptances, receipts, consents, waivers, affidavits and
certificates as Farmer Mac may reasonably request, in form satisfactory to
Farmer Mac in order to consummate fully all of the transactions contemplated
hereunder.


Section 2.04. Sale, Transfer or Pledge of Portfolio or Servicing Rights. (a)
During the Commitment Term, except to the extent provided in the Farm Credit Act
of 1971, as amended, and



--------------------------------------------------------------------------------



subject to Section 10.14 hereof, the Seller shall not pledge or hypothecate all
or any portion of the Portfolio or any of the rights associated with the
Portfolio and the Qualified Loans (including rights to service the Qualified
Loans or rights to servicing fee income). The Seller may sell or transfer the
Portfolio or the servicing rights associated with the Qualified Loans only under
the terms set forth below.


(i) Farmer Mac will approve the sale or transfer of the Portfolio only if all of
the Qualified Loans in the Portfolio are sold or transferred to a purchaser or
transferee that is reasonably acceptable to Farmer Mac and that agrees to assume
all of the Seller’s obligations hereunder pursuant to a written agreement among
the Seller, Farmer Mac and such successor party. If the Seller transfers or
sells the Portfolio but retains the right to service the Qualified Loans, the
written agreement among the Seller, Farmer Mac and the successor party shall
also provide that the payment of the Standby Purchase Commitment Fee shall
remain a corporate obligation of the Seller.


(ii) Farmer Mac will approve the sale of the servicing rights associated with
the Qualified Loans only if such servicing is sold (a) with respect to all
Qualified Loans and (b) to one successor servicer reasonably acceptable to
Farmer Mac that agrees, pursuant to a written agreement among the Seller, Farmer
Mac and such successor servicer, to the obligations of the Seller set forth
herein.


(iii) Any sale or transfer of the Portfolio or the rights associated with the
Portfolio will be subject to a transfer fee of [REDACTED PORTION FILED
SEPARATELY WITH SEC PURSUANT TO CONFIDENTIAL TREATMENT REQUEST].


(iv) Upon such transfer, the Seller shall have no further right to include
additional Qualified Loans in the Portfolio.
(b) In the event of a merger, consolidation, formation of service entity, or
other corporate reorganization involving the Seller and any Farm Credit System
institution or other entity with which the Seller shall remain or become part of
or affiliated with, then no servicing transfer fee shall be required and, to the
extent such affiliated entity by written agreement assumes all of Seller’s
responsibilities under this Commitment, neither will Farmer Mac’s approval of
such transfer be required.


(c) In addition to the provisions in the Servicing Contract concerning the
assignment of the Seller’s servicing rights and obligations, the Seller, except
to the extent provided in this Commitment, shall not pledge or hypothecate all
or any portion of the servicing rights and obligations related to any other
loans that the Seller may service for Farmer Mac without providing evidence



--------------------------------------------------------------------------------



acceptable to Farmer Mac of the acknowledgement of any third party who will have
rights therein of Farmer Mac’s entitlement to all or a portion of the value of
such servicing portfolio in an Event of Default hereunder.


Section 2.05. Indemnification. The Seller shall indemnify and hold Farmer Mac
harmless from and against any and all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation) (collectively, “Losses”)
to which Farmer Mac may become subject insofar as such Losses arise out of or
are based upon (i) the Seller’s performance of its servicing obligations set
forth in this Commitment with respect to the Qualified Loans in the Portfolio
prior to sale of the Qualified Loans to Farmer Mac or (ii) a final adjudication
of, including any settlement of, any outstanding litigation described in Exhibit
C attached to this Commitment. This covenant to indemnify and hold harmless
shall survive the sale of the Qualified Loans to Farmer Mac.


Section 2.06. Original Principal Balance. Notwithstanding any other provision of
this Commitment, the Seller shall not deliver a Tier II or Tier III Qualified
Loan to Farmer Mac for sale if the original principal balance of such Qualified
Loan does not meet Farmer Mac’s maximum dollar purchase limitations, in effect
as of the Delivery Date, for the purchase of similar Qualified Loans, determined
in accordance with the Charter Act.


Section 2.07. Seller/Servicer Status. The Seller shall use best efforts to
obtain approval as an approved Farmer Mac seller and servicer under a
Seller/Servicer Agreement and, to the extent the Seller and Farmer Mac have
entered into a Seller/Servicer Agreement, to maintain its status as a Farmer Mac
approved seller and servicer under the Seller/Servicer Agreement.
Notwithstanding anything contained herein to the contrary, if the Seller shall
fail to obtain approval as an approved Farmer Mac seller and servicer under a
Seller/Servicer Agreement within 180 days of the Effective Date, then Farmer Mac
may within its sole discretion immediately terminate this Commitment upon
written notice to the Seller.


Section 2.08.     First Lien Status of Qualified Loans. The Seller agrees that,
to the extent any loans originated or held by the Seller are secured by real
estate securing any Qualified Loans in any Portfolio under this Commitment, such
Qualified Loans shall have priority position with respect to such real estate
security over the other loans. The Seller represents and warrants that each loan
listed in a Qualified Loan Schedule signed by both parties is secured by a first
lien mortgage on the real estate securing the Qualified Loan. The Seller
covenants that any interest Farmer Mac obtains in a loan listed in a Qualified
Loan Schedule will be prior in right to any other lien held by the Seller on
such real estate security and acknowledges that, if such a lien is attached to
the real estate security at the time the Seller requests Farmer Mac purchase the
Qualified Loan, Farmer Mac will have the right, in its sole discretion, not to
purchase the Qualified Loan under the terms of this Commitment.







--------------------------------------------------------------------------------



ARTICLE III


COVENANTS OF FARMER MAC


Section 3.01. Commitment to Purchase Qualified Loans. Farmer Mac hereby
covenants to purchase the Qualified Loans in the Portfolio in accordance with
the provisions of this Commitment.


Section 3.02. Performance of Obligations. Farmer Mac hereby covenants to keep
and perform faithfully all of the covenants and undertakings contained herein.
  
Section 3.03. Good Standing. Farmer Mac hereby covenants to maintain its current
condition of good standing under all applicable laws and regulations and to
commit no act that would alter the status of Farmer Mac as represented in
Section 7.02 hereof.




ARTICLE IV


PRE-DELIVERY OBLIGATIONS OF THE SELLER


Section 4.01. Payment of Standby Purchase Commitment Fees. With respect to each
Qualified Loan listed on a Qualified Loan Schedule signed by both parties, the
Seller shall pay to Farmer Mac in immediately available funds, by 12:00 noon
(eastern time), on the seventh calendar day of each month (or the preceding
Business Day if the seventh calendar day is not a Business Day), an amount
sufficient to pay the Standby Purchase Commitment Fee. If such funds are not
received by Farmer Mac by 12:00 noon (eastern time) on such seventh day, the
Seller shall pay interest to Farmer Mac on such overdue amount at a rate equal
to the federal funds rate. The Seller’s obligation to pay the Standby Purchase
Commitment Fee shall begin in the month immediately following the Effective Date
with respect to each Qualified Loan and end in the month immediately following
the month in which the Commitment Term expires.


Section 4.02. Delivery of Qualified Loan Information. (a) Not later than the
tenth day of the month following the date of execution of this Commitment, the
Seller shall deliver to Farmer Mac the information required to complete a
Qualified Loan Schedule for the Qualified Loans initially to be included in the
Portfolio. Such Qualified Loans shall become part of the Portfolio as of the
Effective Date upon receipt by Farmer Mac of such Qualified Loan Schedule signed
by both Farmer Mac and the Seller. The information required for such Qualified
Loan Schedule shall be delivered in an electronic format acceptable to Farmer
Mac.


(b) The Seller may deliver to Farmer Mac information required to complete
additional Qualified Loan Schedules for any additional Qualified Loans approved
by Farmer Mac that the Seller wishes to add to the Portfolio. The Seller shall
follow the same requirements for completion



--------------------------------------------------------------------------------



of the initial Qualified Loan Schedule. Such additional approved Qualified Loans
shall become part of the Portfolio effective on the Effective Date indicated in
the related Qualified Loan Schedule upon receipt by Farmer Mac of such Qualified
Loan Schedule signed by both Farmer Mac and the Seller. The Standby Purchase
Commitment Fee with respect to any such additional Qualified Loans shall be due
and payable beginning in the month following the month in which the related
Effective Date occurs.


(c) The Seller may not remove a Qualified Loan from the Portfolio without the
prior written consent of Farmer Mac; except, that, if the Seller refinances,
restructures or modifies any Qualified Loan without the written consent of
Farmer Mac (which consent shall not be required in loan restructurings provided
for under the borrower rights provisions of the Farm Credit Act) or in a manner
that is not authorized under the Servicing Contract, such Qualified Loan shall
be removed from the Portfolio and Farmer Mac shall not be obligated to purchase
such restructured or modified Qualified Loan. Loan modifications include, but
are not limited to, situations where the obligations related to a Qualified Loan
are assumed by a new borrower or new guarantor through the acquisition of the
original borrower’s or guarantor’s assets and liabilities, whether such
acquisition is accomplished via purchase or some other form of corporate merger
or consolidation. Farmer Mac shall respond to Seller within a reasonable amount
of time following Seller’s request for Farmer Mac’s consent regarding any
refinancing, restructure or modification. If a Qualified Loan is removed from
the Portfolio through a refinancing by the Seller (either with or without the
inclusion of additional loan funds), the Seller agrees to add such refinanced
Qualified Loan back to the Portfolio, or include such refinanced Qualified Loan
in a portfolio under a subsequent Long Term Standby Commitment to Purchase,
within 3 months of the closing of the refinanced Qualified Loan, if such
addition or inclusion is permissible under the operative documents.
Notwithstanding the foregoing, any modification resulting only in a change in
interest rate, a reduction in loan amortization resulting from an interest rate
change, or a more frequent payment schedule, in each case with respect to a
Qualified Loan, shall not require Farmer Mac’s prior written consent in
accordance with this Section 4.02(c).


Section 4.03. Administration and Servicing of Qualified Loans. (a) The Seller
shall service the Qualified Loans in the Portfolio using commercially reasonable
practices and in substantial compliance with the applicable servicing standards
set forth in the sections of Article III of the Servicing Contract pertaining to
the servicing of loans and administration of proceeds, except as modified by
this Commitment. The Seller may conduct such servicing through the facilities of
agents or independent contractors but shall not thereby be released from any of
its duties or responsibilities hereunder.


(b) The Seller shall maintain or provide for the maintenance of a Mortgage File
for each Qualified Loan in the Portfolio. Each Mortgage File must include any
papers or records that are required by the Servicing Contract (except, for
purposes of this paragraph only, assignments of mortgages to Farmer Mac). The
Seller will provide for the physical segregation of the mortgage



--------------------------------------------------------------------------------



notes relating to the Qualified Loans in the Portfolio and hold such mortgage
notes in a secure environment in accordance with generally accepted industry
standards for the custody of mortgage loan documentation. The Seller shall
maintain or provide for the maintenance of each mortgage note in a fire
resistant vault, drawer or other suitable depository. The Seller is responsible
for maintaining accurate accounting and borrower payment records, as required in
the Servicing Contract.


(c) Upon reasonable notice and at any reasonable time during the Commitment Term
and subject to applicable confidentiality requirements, Farmer Mac has the right
to examine any and all books and records that pertain to the Qualified Loans,
any and all accounting reports associated with the Qualified Loans and borrower
remittances, and any other reports and documentation that Farmer Mac considers
necessary to assure that (i) the Qualified Loans meet the terms and conditions
set forth herein and (ii) the Seller is servicing the Qualified Loans in
compliance with the Servicing Contract and this Commitment. The Seller agrees to
forward such books, records or reports (or copies thereof) to Farmer Mac upon
request by Farmer Mac. The Seller shall execute one or more written consents to
authorize FCA to furnish to Farmer Mac upon Farmer Mac’s request those sections
of the most recent FCA examination reports related to Seller’s mortgage loan
administration, including underwriting, servicing, and the accuracy of the
Seller’s risk-rating system. The Seller shall notify Farmer Mac in writing not
later than ten (10) Business Days following the issuance by FCA of any such
examination report with respect to the Seller.


(d) The Seller shall service delinquent Qualified Loans using commercially
reasonable practices in substantial compliance with the provisions of Article
III of the Servicing Contract and the Seller/Servicer Guide relating to the
servicing of delinquent loans, including timely initiation of loss mitigation
efforts. However, the Seller must sell the delinquent Qualified Loan to Farmer
Mac prior to completion of the foreclosure process (or other comparable
conversion) in accordance with Section 5.01 hereof. If title to the underlying
mortgaged property has transferred to the Seller and no right of rescission by
the borrower exists, the related Qualified Loan is no longer eligible for sale
to Farmer Mac and should be reported as a “payoff” in accordance with the
requirements of Section 4.04.


(e)    The Seller shall service all Qualified Loans, and all other loans to
borrowers of Qualified Loans (“Related Loans”), in a manner that protects Farmer
Mac’s financial interests. In that regard, without Farmer Mac’s prior
concurrence, which concurrence shall not be unreasonably withheld, the Seller
shall not, without limitation, apply funds received, take or defer taking any
servicing action (including restructuring or reamortizing), or waive a
substantive default with respect to any Related Loan if so doing materially
increases the amount of Farmer Mac’s risk of or actual loss with respect to the
relationship (i.e., the Qualified Loan plus all Related Loans).


Section 4.04. Reporting Requirements. Not later than the last Business Day of
the month in which a Qualified Loan is added to the Portfolio, the Seller shall
provide a Loan Setup File to Farmer Mac. Thereafter and until the Qualified Loan
is sold to Farmer Mac or otherwise



--------------------------------------------------------------------------------



removed from the Portfolio, the Seller shall provide a Loan Activity Report to
Farmer Mac not later than the seventh calendar day of each month. In addition,
the Seller shall provide a Delinquency Report to Farmer Mac on or before the
tenth day of each calendar month (or if such tenth day is not a Business Day,
the next succeeding Business Day) to the extent that any of the Qualified Loans
included in the Portfolio are delinquent.




ARTICLE V


DELIVERY OF AND PAYMENT FOR QUALIFIED LOANS


Section 5.01. Tier I Qualified Loans. (a) Subject to the requirements set forth
in this Commitment, the Seller may elect to sell to Farmer Mac, in exchange for
cash, any Tier I Qualified Loan. The election by Seller to sell to Farmer Mac
any Tier I Qualified Loan shall not trigger any obligation on the part of Seller
to sell other Tier I Qualified Loans that are under this Commitment.
Notwithstanding the foregoing, prior to transfer of ownership of a mortgaged
property from the borrower to the Seller as a result of loss mitigation efforts,
a foreclosure proceeding or other comparable conversion, the Seller shall sell
to Farmer Mac the related Tier I Qualified Loan regardless of the amount of time
such Qualified Loan has been delinquent.


(b)(I)    The purchase price for any Tier I Qualified Loan shall equal the
unpaid principal balance of the Qualified Loan less any outstanding borrower
stock that may be retired and applied to the Qualified Loan, as reported to
Farmer Mac in accordance with Section 4.04, in the month in which the Seller
elects to sell such Qualified Loan. The purchase price for a Tier I Qualified
Loan shall not include accrued or delinquent interest or foreclosure or related
costs or expenses. Liquidation proceeds or other payments with respect to such
Tier I Qualified Loan shall be applied as follows:


(i)
To the Seller, unpaid interest accruing at the note rate on the Qualified Loan
while held by the Seller, but not to exceed interest accruing through 6 months
following the first delinquency.



(ii)
To the party making protective advances and paying liquidation expenses and REO
expenses, reimbursement for such advances and expenses.



(iii)
To Farmer Mac, unpaid interest accruing at the note rate less the applicable
servicing fee rate on the Qualified Loan from the date purchased by Farmer Mac
until the date of liquidation.



(iv)
To Farmer Mac, the outstanding principal amount of the Qualified Loan.




--------------------------------------------------------------------------------





(v)
To the Seller, unpaid interest accruing at the note rate on the Tier I Qualified
Loan from the date through which the Seller was paid for the interest by Farmer
Mac until the date Farmer Mac purchased the Tier I Qualified Loan.



(vi)
To the servicer, unpaid servicing fees accrued during the period Farmer Mac
owned the Tier I Qualified Loan.



(vii)
To the Seller, default interest accruing while the Seller held the Tier I
Qualified Loan.



(viii)
To the Seller, any prepayment penalties required to be paid by the Seller with
respect to such Qualified Loan, but only to the extent such prepayment penalties
exceed default interest paid to the Seller under clause (vii) above.



(ix)
To Farmer Mac, the remainder, if any.





(II)    The purchase price for any Tier I Qualified Loan that is a Tier I
Qualified Participation Interest shall equal the unpaid principal balance of the
Qualified Participation Interest, less the pro rata portion of any outstanding
borrower stock that may be retired and applied to the related loan, as reported
to Farmer Mac in accordance with Section 4.04, in the month in which the Seller
elects to sell such Qualified Participation Interest. The purchase price for a
Tier I Qualified Participation Interest shall not include accrued or delinquent
interest or foreclosure or related costs or expenses. Liquidation proceeds or
other payments with respect to the pro rata portion of the loan underlying such
Tier I Qualified Participation Interest shall be applied as follows:


(i)
To the Seller, unpaid interest accruing at the note rate on the Qualified
Participation Interest while it was held by the Seller, but not to exceed
interest accruing through 6 months following the first delinquency on the loan.

(ii)
To the party making protective advances and paying liquidation expenses and REO
expenses, reimbursement, on a pro rata basis, for such advances and expenses.

(iii)
To Farmer Mac, the unpaid interest accruing at the note rate less the applicable
servicing fee rate on the Qualified Participation Interest from the date
purchased by Farmer Mac until the date of liquidation.




--------------------------------------------------------------------------------



(iv)
To Farmer Mac, the outstanding principal amount of the Qualified Participation
Interest.

(v)
To the Seller, unpaid interest accruing at the note rate on the Qualified
Participation Interest from the date through which the Seller was paid for the
interest by Farmer Mac until the date Farmer Mac purchased the Qualified
Participation Interest.

(vi)
To the applicable servicer, their pro rata portions of any unpaid servicing fees
accrued on the underlying loan during the period Farmer Mac owned the Tier I
Qualified Participation Interest.

(vii)
To the Seller, default interest on a pro rata basis accruing on the underlying
loan prior to Farmer Mac’s purchase of the Tier I Qualified Participation
Interest.

(viii)
To Farmer Mac, default interest on a pro rata basis accruing on the underlying
loan after Farmer Mac’s purchase of the Tier I Qualified Participation Interest.

(ix)
To the Seller, any prepayment penalties, on a pro rata basis, required to be
paid by the Seller with respect to the underlying loan, but only to the extent
such prepayment penalties exceed default interest paid to the Seller under
clause (vii) above.

(x)
To Farmer Mac, the remainder, if any.



The purchase proceeds, as well as any reimbursement of a portion of the Standby
Purchase Commitment Fee, as described in Section 5.04, will be disbursed by wire
transfer to the Seller on the first Business Day of the month following Farmer
Mac’s confirmation of receipt of a completed Purchase Request and as described
in subsection (c) below. The parties acknowledge and agree that to the extent
any funds in the Collection Account (as defined in the Servicing Contract) are
allocable to Seller’s pro rata portion of the Qualified Loan, Seller shall be
entitled at any time to withdraw such funds, as such funds are not required to
be deposited in such Collection Account.


(c)    No later than the seventh Business Day of any month in which the Seller
elects to sell Tier I Qualified Loans or sell Tier I Qualified Participation
Interests to Farmer Mac, the Seller will do the following:


(i)    deliver a Purchase Request and Certification electronically and in hard
copy, in the form of Exhibit B attached hereto, listing the Farmer Mac loan
number and unpaid principal balance of the Qualified Loans that have become Tier
I Qualified Loans or the Tier I Qualified Participation Interests



--------------------------------------------------------------------------------



that the Seller wishes to sell to Farmer Mac either as whole loans or
participation interests. The Purchase Request and Certification shall be
delivered to Farmer Mac via facsimile transmission (number 202-872-7713).


(ii)prepare and deliver all of the mortgage delivery documentation required
pursuant to Chapter 302 of the Seller/Servicer Guide to Farmer Mac in accordance
with the Seller/Servicer Guide. Only Farmer Mac’s loan records as reflective of
the reports submitted by the Seller under Section 4.04 hereof shall determine
the proceeds that the Seller is entitled to receive for Farmer Mac’s purchase of
Tier I Qualified Loans or of Tier I Qualified Participation Interests.


(iii)pay directly to the custodian designated by Farmer Mac any custodial fees
to be incurred in connection with the filing and maintenance of the mortgage
documents by such custodian.


(d)    As of its Delivery Date, a Tier I Qualified Loan sold to Farmer Mac (or
as to which a participation interest is sold to Farmer Mac) shall no longer be
subject to the terms of this Commitment and shall be serviced by the Seller in
accordance with the Servicing Contract.


(e)    The Seller and Farmer Mac agree that, if a Tier I Qualified Loan sold to
Farmer Mac subsequently becomes current in payments under its original terms
without being restructured, the Seller will repurchase from Farmer Mac and
Farmer Mac will sell to the Seller such Qualified Loan for a price equal to the
unpaid principal balance plus any accrued interest on such Qualified Loan. Such
Qualified Loan will thereafter be listed on the applicable Qualified Loan
Schedule and be a part of the Portfolio subject to this Commitment.


(f)    If the Qualified Loan Schedule indicates that the related pool of
Qualified Loans is subject to Reserve Payments by specifying a Reserve Amount
Total Limit, then no later than the fifth Business Day following the date that a
Tier I Qualified Loan sold to Farmer Mac becomes a Liquidated Qualified Loan,
Seller will pay to Farmer Mac any related Reserve Payment.


Section 5.02. Tier II Qualified Loans. (a) Subject to the requirements set forth
in this Commitment, the Seller may elect to sell to Farmer Mac, from time to
time, at any time during the Commitment Term, in exchange for cash, some or all
Tier II Qualified Loans, subject to Farmer Mac’s then-current requirements for
its Cash Window Program for cash purchases, and any other terms mutually agreed
between the parties at the time of sale. Tier II Qualified Loans sold to Farmer
Mac for cash pursuant to the terms of this section shall be sold at the price
agreed by Farmer Mac and the Seller at the time of sale (less any outstanding
borrower stock that may be retired and applied to the Qualified Loan), based on
Farmer Mac’s then-required net yield for cash window purchases of the same
product type as such Qualified Loans, and without adjusting for any changes in
the



--------------------------------------------------------------------------------



credit relating to such Qualified Loans.


(b)    Prior to the removal of a Tier II Qualified Loan from the Portfolio, the
Seller will contact Farmer Mac to enter into a mandatory commitment to sell such
Tier II Qualified Loan to Farmer Mac under the standard mortgage delivery and
sale requirements set forth in the Seller/Servicer Guide. In the month in which
the Seller elects to sell Tier II Qualified Loans to Farmer Mac, the Seller will
report, in accordance with the loan level reporting requirements set forth in
Section 4.04, the removal of the Qualified Loan from this Commitment by
reporting a zero unpaid principal balance.


(c)    The Seller shall sell Tier II Qualified Loans pursuant to subparagraph
(a) in the month in which the Qualified Loan is removed from this Commitment.


(d)    No later than the last Business Day of the month of the sale to Farmer
Mac of Tier II Qualified Loans, the Seller shall supply to Farmer Mac a Loan
Setup File including each such Tier II Qualified Loan.


(e)    As of its Delivery Date, a Tier II Qualified Loan sold to Farmer Mac (or
as to which a participation is sold to Farmer Mac) shall no longer be subject to
the terms of this Commitment and shall be serviced by the Seller in accordance
with the standard servicing provisions of the Servicing Contract.


Section 5.03. Tier III Qualified Loans. (a) Subject to the requirements set
forth in this Commitment and those negotiated at the time of sale, the Seller
may make a one-time election to sell to Farmer Mac, in exchange for cash, all of
the Tier III Qualified Loans; provided, however, the Seller must concurrently
sell all Tier I and Tier II Qualified Loans to Farmer Mac in accordance with the
terms set forth herein for such sales.


(b)    The Seller must contact Farmer Mac if at any time during the Commitment
Term it wishes to enter into a one-time mandatory delivery commitment to sell
all of the Tier III Qualified Loans to Farmer Mac. Tier III Qualified Loans sold
to Farmer Mac for cash pursuant to the terms of this section shall be sold at
the price agreed by Farmer Mac and the Seller at the time of sale (less any
outstanding borrower stock that may be retired and applied to the Qualified
Loan), based on pricing of AMBS collateralized by such Tier III Qualified Loans,
and without adjusting for any changes in the credit relating to such Qualified
Loans.


(i)
If the Qualified Loan Schedule indicates that the related pool of Qualified
Loans is subject to Reserve Payments by specifying a Reserve Amount Total Limit,
then where Tier III Qualified Loans are exchanged with Farmer Mac for AMBS, the
AMBS shall have an initial principal amount equal to the then-current principal
balance of the swapped Tier III Qualified Loans less




--------------------------------------------------------------------------------



the Reserve Amount Total Limit. Such AMBS shall bear interest initially at a
rate equal to the weighted average of the then-current interest rates of such
Qualified Loans, less the sum of the applicable Guarantee Fee, the Trustee Fee,
and the related servicing fee under the Servicing Contract. The guarantee fee to
be charged to the Seller for any Tier III Qualified Loan sold to Farmer Mac in
exchange for AMBS shall be equal to what had been the Standby Purchase
Commitment Fee with respect to such Qualified Loan, and the Seller shall retain
an unguaranteed first loss subordinated interest in the pool of loans underlying
the AMBS in the amount of the Reserve Amount Total Limit. If the Seller requests
the AMBS be registered with the SEC, the Seller shall pay any costs associated
with such registration, including any legal, accounting and SEC fees.


(c)    In the event the Seller elects to sell all Tier III Qualified Loans to
Farmer Mac, Farmer Mac will provide instructions to the Seller regarding the
required reporting relating to such Qualified Loans prior to their delivery to
Farmer Mac.


(d)    As of its Delivery Date, a Tier III Qualified Loan sold to Farmer Mac (or
as to which a participation is sold to Farmer Mac) shall no longer be subject to
the terms of this Commitment and shall be serviced by the Seller in accordance
with the standard servicing provisions of the Servicing Contract.


Section 5.04. Participation Interests. (a) Upon election by the Seller to
deliver a Tier II or Tier III Qualified Loan to Farmer Mac pursuant of this
Commitment, Farmer Mac shall be entitled to perform such due diligence as to
allow it to determine the value of the related mortgaged property at the time of
purchase by Farmer Mac. In the event that (i) Farmer Mac determines that the
outstanding principal balance of such Qualified Loan exceeds the maximum
loan-to-value ratio for eligibility for the appropriate Farmer Mac program at
the time of purchase by Farmer Mac and (ii) if applicable, such Qualified Loan
is not insured or guaranteed by a qualified mortgage insurer approved by Farmer
Mac, Farmer Mac shall so notify the Seller and shall purchase only a pro rata
participation interest in such Qualified Loan. Such pro rata participation
interest shall be calculated to result in the loan-to-value ratio (based on an
appraisal performed in accordance with the Appraisal Standards set forth in the
Seller/Servicer Guide) of Farmer Mac’s participation interest being equal to the
maximum loan-to-value ratio for eligibility for the appropriate Farmer Mac loan
product. Upon receipt of such notice, the Seller may represent and warrant in
writing that, notwithstanding Farmer Mac’s calculation of the loan-to-value
ratio of such Qualified Loan, the actual loan-to-value ratio of such Qualified
Loan on the date of sale of such Qualified Loan is less than or equal to the
maximum loan-to-value ratio for eligibility for the appropriate Farmer Mac
product. In such event, Farmer Mac will accept delivery of the entire Qualified
Loan, subject to the Seller’s liability for any loss resulting from a breach of
the representation and warranty with respect to loan-to value.





--------------------------------------------------------------------------------



(b)(i)    In the event that Farmer Mac accepts delivery of only a participation
interest in a Qualified Loan as described in paragraph (a) above, Farmer Mac
shall reimburse the Seller for a portion of the Standby Purchase Commitment Fee
collected with respect to such Qualified Loan, which portion shall be calculated
as described in subparagraph (ii) below.


(ii)    The amount of reimbursement due to the Seller in subparagraph (i) with
respect to a Qualified Loan where Farmer Mac purchases a participation interest
shall be the sum of (A) the unpaid principal balance of such Qualified Loan at
the time that such Qualified Loan was made subject to this Commitment, as such
amount was set forth in the related Qualified Loan Schedule delivered by the
Seller to Farmer Mac pursuant to Section 4.02 and (B) the unpaid principal
balance of such Qualified Loan at the time that the Seller elects to deliver
such Qualified Loan to Farmer Mac pursuant to paragraph (a) above, which sum is
divided by two and multiplied by (C) the number of months for which the Seller
paid a Standby Purchase Commitment Fee with respect to such Qualified Loan, (D)
the Standby Purchase Commitment Fee (divided by 12) and (E) the amount by which
1 exceeds the percentage participation interest purchased by Farmer Mac.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants that:


Section 6.01. Compliance with Farmer Mac Standards. As of the Effective Date
with respect to a Qualified Loan, each representation and warranty set forth in
Chapter 304 of the Seller/Servicer Guide is true and correct with respect to
such Qualified Loan.


Section 6.02. Consents and Approvals. (a) No consents or approvals of any Person
are or will be required which have not or will not have been obtained for the
execution and delivery of this Commitment or the performance of any obligations
hereunder.


(b)    The execution of this Commitment has been duly authorized by the Seller
and the officer of the Seller who has executed this Commitment is authorized to
do so.


Section 6.03. Corporate Existence and Power. The Seller is a Farm Credit
Association duly organized, validly existing and in good standing under the laws
governing its creation and existence, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business, as now conducted, as required to enter



--------------------------------------------------------------------------------



into this Commitment and to meet its obligations under this Commitment.


Section 6.04.    Authorization and Non-Contravention. The execution, delivery
and performance by the Seller of this Commitment are within the Seller’s
corporate power and have been duly authorized by all necessary corporate action
on the part of the Seller (no action by its shareholders being required) and
will not: (i) violate or contravene any law, regulation, judgment, injunction,
order, decree or other instrument currently binding on the Seller; or (ii)
violate, contravene or constitute a default under any provision of the articles
of incorporation or by-laws of the Seller or of any agreement, contract,
mortgage or other instrument currently binding on the Seller.


Section 6.05.    Binding Effect. This Commitment constitutes a valid and legally
binding agreement of the Seller enforceable against the Seller in accordance
with its terms, except as enforcement may be limited by receivership,
insolvency, moratorium or similar laws, or by legal or equitable principles
relating to or limiting creditors’ rights generally.


Section 6.06.     Governmental Consents. No consent, approval, authorization or
order of any Governmental Body is required, and no filing need be made with any
Governmental Body, in connection with the execution, delivery and performance by
the Seller of this Commitment or the consummation by the Seller of the
transactions contemplated hereby.


Section 6.07.    Litigation. There are no actions, suits, or proceedings pending
or, to the best knowledge of the Seller, threatened, or any judgment or order
entered against the Seller or its assets in any court or before any Federal,
state, municipal or other governmental department or commission, board, bureau,
agency or instrumentality which is likely to be adversely determined and which
if adversely determined will materially, adversely affect its business or
financial condition or the validity and enforceability of this Commitment or its
ability to perform in accordance with this Commitment.


Section 6.08. Showings. The Seller has delivered to Farmer Mac on or prior to
the date of execution of this Commitment: (i) an executed opinion of the
Seller’s legal counsel (which may be internal counsel) addressed to Farmer Mac
and substantially in the form set forth in Exhibit A to this Commitment, or a
Certificate of Good Standing issued by the Farm Credit Administration with
respect to the Seller; (ii) certified resolutions evidencing necessary or
appropriate corporate action; and (iii) other documents as may reasonably be
requested by Farmer Mac.


Section 6.09.    Compliance with Laws. The Seller is not in violation of any
statute, rule or regulation of any Governmental Body or any order of any court
or arbitrator, the violation of which, considered in the aggregate, is likely to
materially adversely affect the business, operations or properties of the
Seller.





--------------------------------------------------------------------------------



Section 6.10.    Fraudulent Conveyance. The performance of the Seller’s
obligations under this Commitment does not constitute a fraudulent conveyance
within the meaning of any bankruptcy, insolvency, reorganization, moratorium or
other similar law affecting the rights of creditors.


Section 6.11.    Portfolio Requirements. As of the Effective Date with respect
to a Qualified Loan, such Qualified Loan has not been purchased or securitized
by Farmer Mac, paid in full (through scheduled payments, prepayments or
otherwise) or otherwise removed from the Portfolio under the terms and
conditions set forth in this Commitment.


Section 6.12.    UCS Classifications. For each Qualified Loan that has been
accepted in the Portfolio by Farmer Mac under its streamlined underwriting
criteria based on the Seller’s classification of the Qualified Loan under the
14-point Uniform Classification System (UCS), as of the Effective Date the UCS
classification assigned to each such loan as set forth in the Qualified Loan
Schedule reflects the diligent and objective application of the UCS as regularly
applied by the Seller to other loans in its portfolio.




ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF FARMER MAC


Farmer Mac represents and warrants that:


Section 7.01. Consents and Approvals. No consents or approvals of any Person are
or will be required which have not or will not have been obtained for the
execution and delivery of this Commitment or the performance of any obligations
hereunder.


Section 7.02. Corporate Existence and Power. Farmer Mac is an instrumentality of
the United States, created and existing under the laws of the United States,
duly organized, validly existing and in good standing under the laws governing
its creation and existence, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and to enter into this Commitment.


Section 7.03. Authorization and Non-contravention. The execution, delivery and
performance by Farmer Mac of this Commitment are within Farmer Mac’s corporate
power and have been duly authorized by all necessary corporate action on the
part of Farmer Mac (no action by its shareholders being required) and will not:
(i) violate or contravene any law, regulation, judgment, injunction, order,
decree or other instrument currently binding on Farmer Mac; or (ii) violate,
contravene or constitute a default under any provision of the Charter Act or of
any agreement, contract, mortgage or other instrument currently binding on
Farmer Mac.


Section 7.04. Binding Effect. This Commitment constitutes a valid and legally
binding



--------------------------------------------------------------------------------



agreement of Farmer Mac enforceable against Farmer Mac in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws, or by legal or equitable principles relating to or
limiting creditors’ rights generally.


Section 7.05. Governmental Consents. No consent, approval, authorization or
order of any Governmental Body is required, and no filing need be made with any
Governmental Body, in connection with the execution, delivery and performance by
Farmer Mac of this Commitment or the consummation by Farmer Mac of the
transactions contemplated hereby.


Section 7.06. Compliance with Laws. Farmer Mac is not in violation of any
statute, rule or regulation of any Governmental Body or any order of any court
or arbitrator, the violation of which, considered in the aggregate, could
materially adversely affect the business, operations or properties of Farmer
Mac.


Section 7.07.    Litigation. There are no actions, suits, or proceedings pending
or, to the best knowledge of Farmer Mac, threatened, or any judgment or order
entered against Farmer Mac or its assets in any court or before any Federal,
state, municipal or other governmental department or commission, board, bureau,
agency or instrumentality which is likely to be adversely determined and which
if adversely determined will materially, adversely affect its business or
financial condition or the validity and enforceability of this Commitment or its
ability to perform in accordance with this Commitment.




ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01. Seller Events of Default. Any one or more of the following acts or
occurrences by the Seller shall constitute an Event of Default under this
Commitment:


(a)    failure by the Seller to pay the Standby Purchase Commitment Fee or any
Reserve Payment, if applicable, in accordance with the terms of this Commitment;
or


(b)    failure by the Seller to observe or perform any covenant or agreement
contained in Sections 2.06, 2.07 or 6.01 herein; or


(c)    failure by the Seller to observe or perform any other covenants or
agreements set forth in this Commitment which continues unremedied for a period
of thirty (30) days after the Seller first acquires knowledge or receives notice
thereof; or


(d)    any other event that constitutes a breach of a Seller/Servicer Agreement
during the Commitment Term; or



--------------------------------------------------------------------------------





(e)    any covenant, representation, warranty or statement made by the Seller
herein or in any certificate delivered in connection herewith shall prove to
have been incorrect in any material respect when made; provided that if the
incorrect matter as to which such representation or warranty relates is capable
of being cured, it shall not constitute an Event of Default hereunder unless the
Seller fails to correct such matter within thirty (30) days after the Seller
shall first acquire knowledge or receive notice thereof; or


(f)    a decree or order of a court or agency or supervisory authority having
jurisdiction on the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Seller; or


(g)    the Seller consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings relating to the Seller or all or
substantially all of its property; or


(h)    the Seller admits in writing its inability to pay its debts generally as
they become due, files a petition to invoke any applicable insolvency or
reorganization statute, makes an assignment for the benefit of its creditors, or
voluntarily suspends payment of its obligations.


Section 8.02. Farmer Mac Events of Default. Any one or more of the following
acts or occurrences by Farmer Mac shall constitute an Event of Default under
this Commitment:


(a)    failure to purchase an eligible Qualified Loan or a Qualified
Participation Interest pursuant to the terms of this Commitment or reimburse a
portion of the Standby Purchase Commitment Fee pursuant to Section 5.04(b); or


(b) failure by Farmer Mac to observe or perform any other covenants or
agreements set forth in this Commitment which continues unremedied for a period
of thirty (30) days after Farmer Mac first acquires knowledge or receives notice
thereof; or


(c) any covenant, representation, warranty or statement made by Farmer Mac
herein shall prove to have been incorrect in any material respect when made; or


(d) a decree or order of a court or agency or supervisory authority having
jurisdiction on the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Farmer Mac; or


(e) Farmer Mac consents to the appointment of a conservator, receiver or
liquidator in



--------------------------------------------------------------------------------



any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings relating to Farmer Mac or all or substantially all of its
property; or


(f) Farmer Mac admits in writing its inability to pay its debts generally as
they become due, files a petition to invoke any applicable insolvency or
reorganization statute, makes an assignment for the benefit of its creditors, or
voluntarily suspends payment of its obligations.




ARTICLE IX


REMEDIES


Section 9.01. Remedies of Farmer Mac. Upon the occurrence of any Event of
Default by the Seller hereunder, unless such Event of Default has been cured,
Farmer Mac may, at its option:


(a)    terminate this Commitment and refuse to accept delivery of additional
Tier I Qualified Loans for purchase hereunder; and/or


(b)    direct the Seller to repurchase, in accordance with the provisions of the
Seller/Servicer Guide, any Qualified Loan sold to Farmer Mac relating to a
specific Event of Default.


However, Farmer Mac’s remedy under this Section for an Event of Default under
Section 8.01(b), (c), (d) or (e) and related to a Qualified Loan shall be
limited to Section 9.01(b) unless the Event of Default relates to Qualified
Loans with an aggregate unpaid principal balance exceeding 5% of the aggregate
unpaid principal balance outstanding under this Commitment as of the date of an
Event of Default, in which event Farmer Mac may exercise any remedy as provided
in this Article IX; or


If the Seller fails to comply with the provisions of (b) above within 30 days
upon demand of Farmer Mac, Farmer Mac may terminate any applicable
Seller/Servicer Agreement and the Servicing Contract, transfer all of the
Seller’s Farmer Mac servicing portfolio “with cause” and retain the proceeds
from such transfer.


Section 9.02. Remedies of Seller. Upon the occurrence of any Event of Default by
Farmer Mac hereunder, the Seller may, at its option, terminate this Commitment;
provided however, that:


(a) Upon an Event of Default under Section 8.02(b), (c) or (d), the Seller may
terminate this Commitment only if such Event of Default remains uncured for a
period of 30 days following written notice to Farmer Mac by the Seller.


(b) Upon an Event of Default under 8.02(a), the Seller may: (i) elect to require
that the



--------------------------------------------------------------------------------



purchase price be paid by the issuance of an AMBS backed by such Qualified Loan
or (ii) terminate this Commitment only if such Event of Default remains uncured
for a period of 30 days following written notice to Farmer Mac by the Seller.


Section 9.03. Remedies Not Exclusive. Unless otherwise expressly provided, no
remedy conferred herein or reserved to any party is intended to be exclusive of
any other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity; provided, however, that in no event
shall either party have any liability to the other party with respect to
consequential damages.


Section 9.04. Delay or Omission Not Waiver. No delay or omission of either party
to exercise any right or remedy provided hereunder upon an Event of Default
(except a delay or omission pursuant to a written waiver) shall impair any such
right or remedy or constitute a waiver of any such Event of Default or
acquiescence therein. Every right and remedy given by this Article IX or by law
to either party may be exercised from time to time, and as often as may be
deemed expedient by either party. In order to entitle either party to exercise
any remedy reserved to such party in this Article IX, it shall not be necessary
to give any notice unless otherwise provided in Sections 9.01 or 9.02.




ARTICLE X


MISCELLANEOUS


Section 10.01. Termination Event; Removal of Qualified Loans from Portfolio.


(a)    Farmer Mac and the Seller each must give the other party written notice
of the occurrence of a Termination Event. In the case of a Termination Event,
such notice shall be accompanied by an opinion of counsel or an opinion of an
independent accounting firm, as applicable, supporting the conclusion that a
Termination Event has occurred. Upon the declaration of the occurrence of a
Termination Event, this Commitment shall terminate only in respect to the
Qualified Loans affected by the Termination Event and be of no further force or
effect.
(b)    If the Qualified Loan Schedule specifies an Optional Removal Trigger for
the related pool of Qualified Loans, then notwithstanding the provisions of
Section 4.02(c), the Seller may remove all (but not part) of a pool of Qualified
Loans identified on a Qualified Loan Schedule from the Portfolio without the
prior written consent of Farmer Mac to the extent that the aggregate unpaid
principal balance of the Qualified Loans remaining in the applicable pool is
less than or equal to the Optional Removal Trigger. Seller shall provide Farmer
Mac with not fewer than thirty (30) days written notice of its intent to remove
a pool of Qualified Loans from the Portfolio pursuant to this Section 10.01(b).
Upon removal of any pool of Qualified Loans from the Portfolio, Farmer Mac shall
not be obligated to purchase any Qualified Loan contained in such pool in the
future



--------------------------------------------------------------------------------



under the terms of this Commitment.


Section 10.02. Accounting/Capital Treatment. Neither Farmer Mac nor any of the
directors, officers, employees or agents of Farmer Mac shall be under any
liability for the accuracy, legality or soundness of the Seller’s intended
accounting or capital treatment of the transaction contemplated by this
Commitment or for the Seller’s interpretation of any accounting rules relating
to its intended accounting or capital treatment of this transaction.


Section 10.03. Servicing. In connection with the servicing of the Qualified
Loans in the Portfolio, although the Seller agrees to comply with the servicing
standards set forth in the Servicing Contract, the parties agree that the Seller
is not servicing the Portfolio for Farmer Mac until the Qualified Loans are
removed from the Portfolio and sold to Farmer Mac.


Section 10.04. Confidentiality. During the term of this Commitment, the Seller
shall maintain the confidentiality of the terms and conditions set forth in this
Commitment. This shall not affect the right of the Seller to discuss generally
the existence of the Commitment, the general impact of the Commitment, the size
of the Portfolio and any other non-fee or non-pricing related information. The
Seller shall disclose the terms of this Commitment to others only as may be
required in connection with the Seller’s business or by law, regulation,
financial disclosure and other accounting rules or other legal process and the
Seller agrees to advise Farmer Mac of any such disclosure that is made to any
person who is not a director, officer, or employee of the Seller or the Seller’s
accountants, lawyers, examiners or auditors.


Section 10.05. Benefit of Commitment. Any reference to any of the parties to
this Commitment shall be deemed to include the successors and assigns of such
party. All covenants and agreements herein contained are for the benefit of the
parties hereto only, and nothing expressed or implied herein is intended to be
for the benefit of any other Person.


Section 10.06. Amendments and Waivers. No term, covenants, agreement or
condition of this Commitment may be amended, nor any compliance therewith waived
(either generally or in a particular instance and either retrospectively or
prospectively) except by an instrument in writing duly executed and delivered by
the parties hereto.


Section 10.07. Notices. All notices and communications provided for hereunder
shall be in writing and shall be delivered by legible telecopy (receipt
confirmed by telephone) or by a means that guarantees over-night delivery. All
notices and communications shall be addressed as follows.


If to the Seller:


AgGeorgia Farm Credit
468 Perry Parkway
Perry, Georgia 31069



--------------------------------------------------------------------------------



Attention: Chief Lending Officer
Facsimile: (478) 987-8314
    


If to Farmer Mac:


Farmer Mac
Attention: General Counsel
1999 K Street, N.W.
4th Floor
Washington, DC 20006
Facsimile: (202) 872-7713


Section 10.08. Attorneys’ Fees. If a legal action is commenced in connection
with any dispute under this Commitment, the prevailing party shall be entitled
to reasonable attorney fees, costs, and necessary disbursements incurred in
connection with the related action as determined by the court.


Section 10.09. Severability. If any provision of this Commitment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remaining provisions of this Commitment, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


Section 10.10. Multiple Counterparts. This Commitment may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original.


Section 10.11. Governing Law. The terms of this Commitment shall be construed
and interpreted in accordance with federal law. To the extent federal law
incorporates state law, that state law shall be the laws of the District of
Columbia, without regard to the conflicts of laws provisions thereof.


Section 10.12. Termination. This Commitment shall terminate on the earlier of
(a) the last day of the Commitment Term, (b) the date upon which the actions
required upon the occurrence of a Termination Event, as set forth in Section
10.01, have been fulfilled by the Seller or Farmer Mac, as applicable, and (c)
at Farmer Mac’s or the Seller’s option, as applicable, the date upon which an
Event of Default has occurred with respect to the other party.


Section 10.13. Time is of the Essence. Time is of the essence for all of the
terms and provisions of this Commitment.


Section 10.14. Farm Credit System Status. Farmer Mac understands that the Seller
is an



--------------------------------------------------------------------------------



institution of the Farm Credit System and that, as such, it and all of its
assets are subject to joint and several liability of all Farm Credit System
obligations as well as all other terms, conditions and restrictions set forth in
the Farm Credit Act, as amended. Farmer Mac also understands that the Seller’s
access to funds for purposes of ongoing lending activity and operations is with
a Farm Credit System bank and may, from time to time, involve other Farm Credit
System banks and entities. This funding relationship is documented by a General
Financing Agreement (“GFA”) and related documents, which grant a security
interest in all loans, proceeds and other assets of the Seller as collateral.
Farmer Mac acknowledges that the funding relationship between the Seller and any
Farm Credit System funding bank in no way violates the restrictions on the
Seller’s pledging or hypothecating loans in the Portfolio. In the event of a
purchase of a Qualified Loan by Farmer Mac under the terms of this Commitment,
the Seller agrees to apply all of the proceeds of such purchase against the GFA
indebtedness and to sell such Qualified Loan to Farmer Mac free of any lien or
restriction.




[Remainder of Page Intentionally Blank – Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Commitment to be duly
executed by their duly authorized officers or representatives as of the date
above first written.


FEDERAL AGRICULTURAL MORTGAGE CORPORATION




By:                                
Name:    
Title:    
    








AGGEORGIA FARM CREDIT, ACA




By:                                
Name:        
Title:        


EXHIBIT A
FORM OF OPINION OF COUNSEL FOR SELLER


1. The Seller has been duly organized and is validly existing as an Agricultural
Credit Association in good standing under the laws of the United States of
America, has the full corporate power to conduct its business as now being
conducted and is qualified, or need not be qualified, to conduct its business in
all of the states in which it does, or plans to do business.


2. The Seller has full right, power and authority to execute, deliver and
perform its obligations under the Commitment; and the Commitment has been duly
authorized, executed and delivered by the Seller; and the Commitment constitutes
the legal, valid and binding obligation of the Seller, enforceable against the
Seller by Farmer Mac in accordance with its terms except to the extent
(i) enforcement thereof may be limited or affected by any applicable bankruptcy,
insolvency, receivership, reorganization, moratorium or similar laws affecting
creditors’ rights generally as such laws may be applied in the event of an
insolvency or similar proceeding affecting the Seller, or (ii) principles of
equity may limit the availability of certain remedies.


3. The individual or individuals who have executed the Commitment on behalf of
the Seller have the legal power, right and actual authority to bind the Seller
to the terms and conditions of the Commitment.


4. Neither the execution and delivery by the Seller of the Commitment, nor the
fulfillment of the terms of the Commitment nor the compliance by the Seller with
any of the provisions of the Commitment violate any provisions of the articles
of incorporation/charter or bylaws of the Seller, or any law or regulations
applicable to the Seller or court decree known to us to be applicable to the
Seller; and, to the best of our knowledge (after having made inquiry with
respect thereto), none of such actions will result in a breach of, or constitute
a default under, any agreement, indenture or other instrument to which the
Seller is a party or by which it is bound.


5. There is not pending or, to the best of our knowledge, threatened any action,
suit, proceeding, inquiry or investigation at law or in equity or before any
court, public board or regulatory agency, against or affecting the Seller or its
assets wherein an unfavorable decision, ruling or finding would adversely affect
the Seller’s powers of existence or the validity or enforceability of the
Commitment, or which might result in any material adverse change in the business
condition (financial or otherwise) or operation of the Seller, or which might
adversely affect the Seller’s ability to perform its obligations under the
Commitment.


6. There is no litigation or investigation pending or threatened, or any
judgment or order entered, affecting the Qualified Loans (or any other mortgages
that the Seller is servicing, which mortgages have interest rate and adjustment
provisions similar to those contained in the adjustable rate Qualified Loans),
at law or in equity by or before any federal or state court or governmental
instrumentality or agency having jurisdiction over the Seller or the Qualified
Loans.




EXHIBIT B
PURCHASE REQUEST AND CERTIFICATION


TO:    [        ]
Farmer Mac
1133 21st Street, N.W.
Suite 600
Washington, D.C. 20036


DATE:    _________ [No later than the 7th business day of the month]


SELLER PURCHASE REQUEST AND CERTIFICATION


Farmer Mac Seller ID:


The following Qualified Loans have become Tier I Qualified Loans or are Tier I
Qualified Participation Interests pursuant to the Long-Term Standby Commitment
to Purchase entered into between Farmer Mac and AgGeorgia Farm Credit, ACA (the
“Seller”) as of February 1, 2012 (the “Commitment”). Accordingly, the Seller
certifies that (i) all the information contained in the Qualified Loan Schedule
submitted to the Custodian is correct and (ii) upon payment of the purchase
price, the Seller will transfer an undivided interest in such Qualified Loans or
Qualified Participation Interests to Farmer Mac. Capitalized terms used but not
defined herein shall have the meanings set forth in the Commitment.


Farmer Mac Loan #            Current whole loan UPB    Participation Interest
and %
________________________
________________________
________________________




[NAME]


By:                    
[Authorized Officer]


Contact Person:
Name:
Phone #:
Address:


EXHIBIT C
PENDING LITIGATION SCHEDULE




NONE.





--------------------------------------------------------------------------------



EXHIBIT D
QUALIFIED LOAN SCHEDULE
[exh1029d.jpg]



--------------------------------------------------------------------------------



EXHIBIT E
FILE SPECIFICATIONS FOR LOAN SETUP FILE


LONG TERM STANDBY COMMITMENT, BASIC SETUP FILE
 
 
 
 
Field Number
Field Name
Format Example
Description
1
Borrower Number / Customer
Number
213299465
all loans
2
Loan Number
20201384
all loans
3
Long Term Standby Seller ID
99
all loans - provided to seller by Farmer Mac
4
Borrower Last Name
Smith
all loans
5
Property County
Montgomery
all loans
6
Property State
MD
all loans
7
Small Farm Indicator
1
all loans (1=yes, 2=no)
8
Family Farm Indicator
1
all loans (1=yes, 2=no)
9
Loan Origination Date
mm/dd/yyyy
all loans
10
Original Loan Balance
1000000
all loans
11
Maturity Date
mm/dd/yyyy
all loans
12
Cut-off Scheduled Principal
Balance
1000000
all loans
13
Cut-off Remaining Loan Term
300
all loans
14
Cut-off Remaining Amort Term
300
all loans
15
Next P&I Amount
5451.84
all loans
16
Cut-off Note Rate
0.0568
all loans
17
Principal Payment Type
1
all loans (1 = fixed, 2 = amortizing, 3 = interest only,
4 = revolving line of credit)
18
Principal P&I Payment Frequency
12
all loans (1 = monthly, 3 = quarterly, 6 = semi-
annual, 12 = annual)
19
Interest Rate Type
1
all loans (1 = fixed, 2 = arm, or 3 = variable)
20
Loan Type
2
all loans (1 = part-time farm, 2 = full-time farm, 7 =
rloc)
21
Total Acreage
10
all loans
22
Appraisal Date
1/1/1988
all loans
23
Appraisal Value
1500001.02
all loans (equals sum of land + improvement)
24
Land Value
1000000.56
all loans
25
Improvement Value
500000.46
all loans
26
Net Income on Property
150000.88
Non-seasoned loans only
27
Debt Service on Property
100000.55
Non-seasoned loans only
28
Total Assets
2000000.45
Non-seasoned loans only
29
Total Liabilities
1000000.87
Non-seasoned loans only
30
Current Assets
500000.47
Non-seasoned loans only
31
Current Liabilities
250000.96
Non-seasoned loans only
32
Gross Farm Income
158165.36
Non-seasoned loans only
33
Farm Expense
25356.15
Non-seasoned loans only
34
Farm Depreciation
1235.15
Non-seasoned loans only
35
Interest on Capital Debt
1654.59
Non-seasoned loans only
36
Capital Lease Payment
1354.46
Non-seasoned loans only
37
Income Taxes and FICA
874.52
Non-seasoned loans only
38
Net Off Farm Income
256333.15
Non-seasoned loans only
39
Living Expenses
10025.24
Non-seasoned loans only
40
Annual Total Debt Requirements
100000.55
Non-seasoned loans only
41
Primary Commodity*
1121
all loans
42
Farm Credit Classification
1
all loans (if available)




--------------------------------------------------------------------------------



43
Cross Collateralized/Cross-
Defaulted Flag
1
all loans (0 = No, 1 = Yes)
44
Primary Borrower FICO Credit
Score
725
all loans (if available)
45
AgScore/OTS Score
180
all loans (if available)



*
The commodity allocation shall be based on sale revenue by commodity and not
based on acreage devoted to production of the commodity.



EXHIBIT F
FILE SPECIFICATIONS FOR LOAN ACTIVITY REPORT


LTSPC & Security, Periodic File
Field Number
Field Name
Type
Max Length
Format Example
Description/ Comments
1
Farmer Mac Loan Number
AN
12
1218510002
Unique Loan Number assigned by Farmer Mac
2
Seller Loan Number
AN
12
5844154
Loan Number given by Seller
3
Servicer ID
Numeric
1
1
Farmer Mac Seller ID number (given to Servicer of loans)
4
Date Committed
Date
10
MM/DD/YYYY
Date Committed into Pool
5
Current Last Paid Installment Date
Date
10
MM/DD/YYYY
Scheduled Date for Current P&I Installment paid by Borrower
6
Next Payment Date
Date
10
MM/DD/YYYY
Next Payment Due Date for Mortgage Loan
7
Payment Frequency
Numeric
2
1
1= Monthly, 3= Quarterly, 6= Semi-annual, 12= Annual, 99= Variable
8
Prior Month Actual Balance
Numeric
12
1000000
Mortgage Loan Ending Actual Balance for Previous Month
9
Principal Payment
Numeric
10
550000
Scheduled Principal Payment
10
Interest Payment
Numeric
10
325000
Scheduled Interest Payment
11
Curtailment
Numeric
10
15000
Unscheduled Principal Payment
12
Current Month Actual Balance
Numeric
12
850000
Mortgage Loan Ending Actual Balance for Current Month
13
Action Code
Numeric
2
10
Loan Action Code (see Appendix A - Legend One)
14
Action Date
Numeric
10
MM/DD/YYYY
Date for which Loan Action Code was Reported
15
Commitment Fee Rate
Numeric
10
0.0075
Rate for Commitment Fee (reported in decimal format)
16
Prior Month Accrued Commitment Fee
Numeric
10
85000
Accrued Commitment Fee Balance from Prior Month
17
Commitment Fee Monthly Accrual
Numeric
10
15850
Current Month’s Commitment Fee Accrual Amount
18
Commitment Fee Remittance
Numeric
10
25220
Commitment Fee Remitted by Servicer in Current Month
19
Current Month Accrued Commitment Fee
Numeric
10
65000
Accrued Commitment Fee Balance from Current Month
20
Probability of Default Classification
Numeric
2
1
Probability of Default (see Appendix A - Legend Two)
21
Loss Default Classification
AN
2
W
Code to describe loss default classification (see Appendix A - Legend Five)
22
Delinquency Code
Numeric
1
1
Code to describe Delinquency Status of Loan (see Appendix A - Legend Three)
23
Note Rate
Numeric
5
0.0755
Mortgage Loan Note Rate for Current Month
24
Transaction Code
Numeric
1
1
Loan Transaction Description (see Appendix A - Legend Four)
25
Average Daily Balance
Numeric
12
850000
Average Daily Balance for Current Month
26
Unfunded Amount
Numeric
12
850000
Amount Still Available to be Drawn - *Only applies to revolving lines of credit
and construction loans
27
Current Collateral Value
Numeric
12
850000
Current Collateral Value
28
Current Collateral Value Date
Date
10
MM/DD/YYYY
Current Collateral Value Date
29
Basis of Evaluation
Numeric
1
1
Basis of Valuation For Current Collateral Value (see Appendix A - Legend Six)








--------------------------------------------------------------------------------



LEGEND ONE: ACTION CODE
 
LEGEND THREE: DELINQUENCY CODE
0
No Action Code
 
1
Current
10
Delinquent Loan Purchase by Farmer Mac
 
2
30-59 Days Delinquent
20
Loan Paid Off
 
3
60-89 Days Delinquent
30
Removed Loan from LTSC (with consent from FAMC)
 
4
90+ Days Delinquent
40
Modified LTSC Loan (Seller will add Loan to Setup File)
 
5
Foreclosure
50
New Loan Added to LTSC (Seller will add to Setup File)
 
6
Bankruptcy
60
Repriced LTSC Loan (Loan Number Updated)
 
7
REO
 
 
 
8
Ready to purchase
LEGEND TWO: PROBABILITY OF DEFAULT CLASSIFICATION
 
 
 
0
Not applicable
 
LEGEND FOUR: TRANSACTION TYPE
1
Highest
 
1
LTSPC
2
Superior
 
2
SECURITY
3
Exceptional
 
 
 
4
Excellent
 
 
 
5
Strong
 
LEGEND FIVE: LOSS GIVEN DEFAULT CLASSIFICATION
6
Good
 
W
Well secured
7
Average
 
A
Adequately Secured
8
Adequate
 
M
Marginally Secured
9
Minimally Acceptable
 
U
Under Secured
10
OAEM
 
 
 
11
Substandard - Viable
 
LEGEND SIX: BASIS OF VALUATION
12
Substandard – Nonviable
 
1
Appraisal
13
Doubtful
 
2
Evaluation
14
Loss
 
3
CAR



EXHIBIT G
FILE SPECIFICATIONS FOR DELINQUENCY REPORT


DISTRESSED LOAN REPORTING - ALL PRODUCTS
Field Number
Field Name
Type
Max Length
Format Example
Description/ Comments
GENERAL DELINQUENCY SECTION
1
Loan Number
AN
50
123456
Unique Loan number assigned by Farmer Mac
2
Report Date
Date
19
MM/DD/YYYY
Delinquency Reporting Date
3
Borrower Last Name
AN
50
Text
Last Name\ Entity Name of First Borrower Listed on Related Borrower Setup File
4
Payment Due Date
Date
19
MM/DD/YYYY
Date the Original Delinquent Payment was Due
5
Delinquency Status Code
Numeric
11
300
Legend One*
6
Delinquency Reason Code
Numeric
11
300
Legend Two*
9
Servicer Comments
Memo
512
Text
Completed by Central Servicer



    



--------------------------------------------------------------------------------





APPENDIX A


LEGEND ONE:
 
 
Code
Delinquency Status
Delinquency Reason Description
1
Pending Action
Delinquency is being resolved by servicer, but no formal action has been taken.
2
Foreclosure
The servicer has referred the case to an attorney to take legal action to
acquire the property through a foreclosure sale.
3
Chapter 7 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 7 of the Federal
Bankruptcy Act.
4
Chapter 11 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 11 of the Federal
Bankruptcy Act.
5
Chapter 12 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 12 of the Federal
Bankruptcy Act.
6
Chapter 13 Bankruptcy
The mortgagor(s) has filed for bankruptcy under Chapter 13 of the Federal
Bankruptcy Act.
7
Forbearance
The servicer has authorized a temporary suspension of payments or a repayment
plan that calls for periodic payments of less than the scheduled payment,
periodic payments at different intervals, etc. to give the mortgagor(s)
additional time and a means for bringing the mortgage current by repaying all
delinquent installments.
8
Preforeclosure Sale
The mortgagor(s) plans to pursue a preforeclosure sale (a payoff of less than
the full amount of our indebtedness) to avoid the expenses of foreclosure
proceedings.
9
Drug Seizure
The Department of Justice has decided to seize (or has seized) a property under
the forfeiture provision of the Controlled Substances Act.
10
Refinance
The servicer is pursuing a modification arrangement whereby the existing first
mortgage is refinanced (paid off) with the proceeds of the new mortgage arranged
by us.
11
Assumption
The servicer is working with the mortgagor(s) to sell the property by permitting
the purchaser to pay the delinquent installments and assume the outstanding debt
in order to avoid a foreclosure.
12
Modification
The servicer is working with the mortgagor(s) to renegotiate the terms of the
mortgage in order to avoid foreclosure.
13
Charge-Off
The Servicer is determining whether it is in our best interests to pursue
collection efforts or legal actions against the mortgagor(s) (because of a
reduced value for the property, a low outstanding mortgage balance, or the
presence of certain environmental hazards on the property).
14
Third-Party Sale
We authorized a foreclosure bid equal to the “fair market value” of a property
(instead of the “total indebtedness”) in order to encourage third party bidding
at the foreclosure sale.
15
Probate
The servicer is waiting to pursue (or complete) foreclosure action because
proceedings required to verify a deceased mortgagor’s will are in process.




--------------------------------------------------------------------------------



16
Deed-in-Lieu
We authorized the servicer to accept a voluntary conveyance of the property
instead of initiating foreclosure proceedings.
17
Assignment
Use this code to indicate that a mortgage is in the process of being assigned to
the insurer or guarantor.
18
REO
Use this action code for REO
 
 
 
LEGEND TWO:
 
 
Code
Delinquency Reason
Delinquency Reason Description
1
Curtailment of Income
The delinquency is attributable to a reduction in the mortgagor’s income, such
as a garnishment of wages, a change to a lower paying job, reduced commissions
or overtime pay, loss of a part- time job, low commodity prices, etc. The
mortgagor(s) is expected to recover from such a set-back.
2
Excessive Obligations
The delinquency is attributable to the mortgagor’s having incurred excessive
debts (either in a single instance or as a matter of habit) that prevent him or
her from making payments on both those debts and the mortgage debt. The
mortgagor(s) is expected to recover if debt obligations are reduced.
3
Farm Management/ Business Failure
The delinquency is attributable to having a reduction in income that are the
direct result of the farming operation not remaining a viable entity or, at
least, unable to generate sufficient cash to meet mortgage obligations.
4
Death of Principal mortgagor(s)
The delinquency is attributable to the death of the principal mortgagor(s).
5
Illness of Principal mortgagor(s)
The delinquency is attributable to a prolonged illness that keeps the principal
mortgagor(s) from working and generating income.
6
Illness of mortgagor(s) Family Member
The delinquency is attributable to the principal mortgagor’s having incurred
extraordinary expenses as the result of the illness of a family member.
7
Death of mortgagor(s) Family Member
The delinquency is attributable to the principal mortgagor’s having incurred
extraordinary expenses as the result of the death of a family member.
8
Marital Difficulties
The delinquency is attributable to problems associated with a separation or
divorce, such as a dispute over ownership of the property, a decision not to
make payments until the divorce settlement is finalized, a reduction in the
income available to repay the mortgage debt, etc.
9
Abandonment of Property
The delinquency is attributable to the mortgagor’s having abandoned the property
for reason(s) that are not known by the servicer (because the servicer has not
been able to locate the mortgagor(s)).
10
Property Problem
The delinquency is attributable to the condition of the improvements or the
property (substandard construction, expensive and extensive repairs needed,
subsidence of sinkholes on property, impaired rights of ingress and egress, etc.
) or the mortgagor(s) dissatisfaction with the property or the neighborhood.
11
Inability to Sell Property
The delinquency is attributable to the mortgagor’s having difficulty in selling
the property.
12
Inability to Rent Property
The delinquency is attributable to the mortgagor’s needing rental income to make
the mortgage payments and having difficulty in finding a tenant.




--------------------------------------------------------------------------------



13
Military Service
The delinquency is attributable to the principal mortgagor’s having been called
to active duty status and his or her military pay not being sufficient to enable
the continued payment of the existing mortgage debt.
14
Unemployment
The delinquency is attributable to a reduction in income resulting from the
principal mortgagor(s) having lost his or her job.
15
Casualty Loss
The delinquency is attributable to the mortgagor’s having incurred a sudden,
unexpected property loss as the result of an accident, fire, storm, theft,
earthquake, etc.
16
Servicing Problems
The delinquency is attributable to the mortgagor’s being dissatisfied with the
way the mortgage servicer is servicing the loan or with the fact that servicing
of the loan has been transferred to a new servicer.
17
Payment Adjustment
The delinquency is attributable to the mortgagor’s being unable to make a new
payment that resulted from an increase related to a scheduled payment change for
a graduated-payment or adjustable- rate mortgage.
18
Payment Dispute
The delinquency is attributable to a disagreement between the mortgagor(s) and
the mortgage servicer about the amount of the mortgage payment, the acceptance
of a partial payment, or the application of previous payments that results in
the mortgagor(s) refusal to make the payment(s) until the dispute is resolved.
19
Transfer of Ownership Pending
The delinquency is attributable to the mortgagor’s having agreed to sell the
property and deciding not to make any additional payments.
20
Fraud
The delinquency is attributable to a legal dispute arising out of a fraudulent
or illegal action that occurred in connection with the origination of the
mortgage (or later).
21
Unable to Contact Borrower
The reason for the delinquency cannot be ascertained because the mortgagor(s)
cannot be located or has not responded to the servicer’s inquiries.
22
Incarceration
The delinquency is attributable to the principal mortgagor(s) having been jailed
or imprisoned (regardless of whether he or she is still incarcerated).
23
Other
The delinquency is attributable to reasons that are not otherwise included in
this list of applicable codes.






